Partial judgment on the pleadings in plaintiff’s favor reversed on the law and the facts, and motion denied, without costs. ' While we may reasonably conclude that there was no posting or publication of notice of the passage of the resolution providing salaries for the mayor and village trustees, and that sections 86 and 139 of the Village Law were not complied with, from the fact that a special election was held on November 25, 1932, in an attempt to ratify the resolution of April 6, 1931, nevertheless, these allegations of the complaint are denied by the answer, and are questions of fact which must be tried. Lazansky, P. J., Hagarty, Carswell, Scudder and Tompkins, JJ., concur.